Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 4/6/2022 is acknowledged.
Applicant's election with traverse of Group I (regarding Group II) in the reply filed on 4/6/2022 is acknowledged.  Upon further consideration, the restriction for Group II is withdrawn and therefore claims 1-19 are pending and claim 20 is withdrawn without traverse. 
Claim Objections
Claim 20 is objected to because of the following informalities:  The status identifier of withdrawn claim 20 should be “(Withdrawn)”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 recites the limitation "the first plurality of closed chambers" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the curved wall portion" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the curved wall portion is the curved wall disclosed in claim 10 or another curved wall portion. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 13 & 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Charbonneau et al. (US 2013/0088044).

With respect to claim 1,  Charbonneau et al. discloses an apparatus, comprising: 
a battery support structure  to support a plurality of battery cells 801/1801, wherein the battery support structure includes opposing longitudinal sides and opposing lateral sides [Figures 1-15];
 a reacting portion 1701 (first extrusion) [Figures 15-20] positioned to extend along at least one of the opposing longitudinal and lateral sides [0048-0055]; and 
an energy absorbing portion 1703 (second extrusion) connected to the first extrusion 1701 such that the first extrusion 1701 is located between the plurality of battery cells 801/1801 and the second extrusion 1703.  [0048; Figures 14-20]


With respect to claim 2,  Charbonneau et al. discloses wherein the first extrusion 1701 comprises first and second primary side rails extending along the opposing longitudinal sides of the battery support structure. [Figures 14-20]  

With respect to claim 3,  Charbonneau et al. discloses wherein the first and second primary side rails extend along an entirety of the opposing longitudinal sides of the battery support structure.  [Figures 13-20]

With respect to claim 4,  Charbonneau et al. discloses wherein the second extrusion 1703 comprises a plurality of discrete energy absorption structures that are spaced apart from each other along the first and second primary side rails.  [Figures 15-17]

With respect to claim 5,  Charbonneau et al. discloses wherein the second extrusion 1703 comprises first and second secondary side rails that extend along at least portions of the first and second primary side rails.  [Figures 15-20]

With respect to claim 6,  Charbonneau et al. discloses wherein the second extrusion 1703 comprises a plurality of outer walls 1713/1709/17131707/1523/1529 that enclose a plurality of hollow chambers. [Figures 15-17; 0051] 

With respect to claim 7,  Charbonneau et al. discloses wherein the plurality of hollow chambers are separated from each other by a plurality of internal walls 1715-1718 that are surrounded by the plurality of outer walls 1713/1709/17131707/1523/1529 to form a closed section. [Figures 15-17; 0051] 

With respect to claim 8,  Charbonneau et al. discloses wherein at least one 1707 of the plurality of outer walls 1713/1709/1713/1707/1523/1529 is a straight wall.  [Figures 15-17]

With respect to claim 13,  Charbonneau et al. discloses wherein the first extrusion 1701 extends along at least one of the opposing lateral sides and wherein the second extrusion 1703 is fixed to an outboard side of the first extrusion 1703. [Figure 17]

With respect to claim 14,  Charbonneau et al. discloses an apparatus, comprising: 
a battery support structure to support a plurality of battery cells 801/1801, wherein the battery support structure includes first and second longitudinal sides and first and second lateral sides[Figures 1-15]; 
a plurality of cross members 1201A-1201H extending between the first and second longitudinal sides; [Figure 14; Figure 11; 0041]
 a first extrusion 1701  positioned to extend along each of the first and second longitudinal sides to provide first and second primary side rails; and 
a second extrusion 1703 connected to the first extrusion 1701 such that the first extrusion 1701 is located inboard of the second extrusion 1703.  [0048; Figures 14-20]

Claim(s) 1, 6, 9, 10, 11, 12 & 14-19  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikeda et al. (US 2016/0311301)
With respect to claims 1, 6 & 9, Ikeda et al. discloses an apparatus, comprising: a battery support structure to support a plurality of battery cells, wherein the battery support structure includes opposing longitudinal sides and opposing lateral sides [Figures 1-4]; 
a first extrusion 72 positioned to extend along at least one of the opposing longitudinal and lateral sides; and
 a second extrusion 76 connected to the first extrusion 72 such that the first extrusion 72 is located between the plurality of battery cells and the second extrusion 76,
wherein the second extrusion 76 comprises a plurality of outer walls that enclose a plurality of hollow chambers [Figure 3] and 
wherein at least one of the plurality of outer walls is a curved wall [Figure 3].


With respect to claim 10, Ikeda et al. discloses wherein the curved wall abuts directly against an outboard surface of the first extrusion 72.  [Figure 3]

With respect to claim 11, Ikeda et al. discloses wherein opposing ends of the curved wall include flanges 62B/64B that are fixed to corresponding flanges on opposing ends of the outboard surface of the first extrusion 72.  [Figure 3; 0050-0060]

With respect to claim 12, Ikeda et al. discloses wherein the first extrusion comprises 72 a closed section with a plurality of hollow chambers [Figure 3].

With respect to claim 14, Ikeda et al. discloses an apparatus, comprising: 
a battery support structure to support a plurality of battery cells,
 wherein the battery support structure includes first and second longitudinal sides and first and second lateral sides; [Figures 1-4]
 a plurality of cross members 40 extending between the first and second longitudinal sides; [Figure 2; Figure 4B]
a first extrusion 72 positioned to extend along each of the first and second longitudinal sides to provide first and second primary side rails; [Figures 1-4] and a second extrusion 76 connected to the first extrusion 72 such that the first extrusion 72 is located inboard of the second extrusion 76.  [Figure 3; 0020; 0060-0070]

With respect to claim 15, Ikeda et al. discloses wherein the first extrusion 72 comprises a closed section with a first plurality of hollow chambers, and wherein the second extrusion 76 comprises a closed section with a second plurality of hollow chambers that are positioned outboard of the first plurality of closed chambers. [Figure 3; 0020; 0060-0070]

With respect to claim 16, Ikeda et al. discloses wherein the second extrusion 76 includes at least one curved outer wall portion and at least one straight wall portion.  [Figure 3; 0020; 0060-0070]

With respect to claim 17, Ikeda et al. discloses wherein the curved wall portion abuts directly against an outboard surface of the first extrusion 72.  [Figure 3; 0020; 0060-0070]

With respect to claim 18, Ikeda et al. discloses wherein the first extrusion 72 includes at least one internal wall that extends laterally across the closed section to form the first plurality of hollow chambers, and wherein the curved wall portion includes an apex that is aligned with the at least one internal wall to define a first load path from the second extrusion 76 to the first extrusion 72.  [Figure 3; 0020; 0060-0070]

With respect to claim 19, Ikeda et al. discloses wherein opposing ends of the curved wall portion include flanges 62B/64B that are fixed to corresponding flanges 62B/64B on opposing ends of the outboard surface of the first extrusion 72 to define second and third load paths from the second extrusion 76 to the first extrusion 72. [Figure 3; 0020; 0060-0070]



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kaneko et al. US 2015/0176673
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRAN QURAISHI AKHTAR whose telephone number is (571)270-7589. The examiner can normally be reached Monday-Friday 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIRAN QURAISHI AKHTAR/           Examiner, Art Unit 1723